 387309 NLRB No. 54S.R.D.C. INC.1On February 12 and 14, 1991, respectively, the Union and theRespondent filed objections to the conduct of the election and con-
duct affecting the results of the election and on February 28 and Au-
gust 13, respectively, both parties withdrew their objections. On Au-
gust 20, 1991, the Regional Director issued a Report on Objections,
Challenged Ballots and Notice of Hearing approving the withdrawal
of each of the objections and recommending that a hearing be held
on the challenged ballots. On January 13, 1992, the hearing officer
issued a Report on Challenged Ballots recommending that the chal-
lenge to one ballot be sustained and that the challenges to five other
ballots be opened and counted. On February 7, 1992, the Respondent
filed exceptions to the hearing officer's Report on Challenged Bal-
lots and on February 26, 1992, the Union filed cross-exceptions and
a brief in opposition to the Respondent's exceptions. The Board re-
viewed the record in light of the exceptions and briefs and on May
14, 1992, issued a Decision and Direction in which it adopted the
hearing officer's findings and recommendations and directed that the
Regional Director open and count the five challenged ballots and
issue a revised tally of ballots and, based on the count therein, issue
an appropriate certification.S.R.D.C. Inc. and Operating Engineers Local UnionNo. 3 of the International Union of Operating
Engineers, AFL±CIO. Case 20±CA±24750October 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn July 17, 1992, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) and Section 8(d) of the National Labor Rela-
tions Act by refusing the Union's request to bargain
following the Union's certification in Case 20±RC±
16682. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed its answer, with affirmative defenses, admit-
ting in part and denying in part the allegations in the
complaint.On September 28, 1992, the General Counsel fileda Motion for Summary Judgment and Memorandum in
Support. On September 30, 1992, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. The Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of the Board's disposition of certain chal-
lenged ballots in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a California corporation with anoffice and place of business in various cities including
but not limited to, Redwood City and Mountain View,
California, has been engaged in the business of recy-
cling concrete and asphalt.During the 12-month period ending December 31,1991, the Respondent, in conducting its business oper-
ations, provided services valued in excess of $50,000
to enterprises within the State of California including
Granite Rock, each of which meets the Board's stand-
ards for the assertion of jurisdiction on a direct basis.
We find that the Respondent is an employer engaged
in commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 8, 1991,1theUnion was certified on June 5, 1992, as the collective-
bargaining representative of the employees in the fol-
lowing appropriate unit:All full time and regular part time employees en-gaged in recycling who are employed by Re-
spondent and working out of its Redwood City
and Mountain View, California locations; exclud-
ing toll collectors, gardeners, farm hands, office
clerical employees, salesmen, guards and super-
visors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act. 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2In its answer, the Respondent denies the complaint allegation thatthe Union has requested the Respondent to bargain since June 9. We
find this denial raises no issue warranting a hearing. In this regard,
we note that the Respondent does not challenge the authenticity of
a letter dated June 9 sent by the Union requesting that the Respond-
ent commence negotiations, a copy of which the General Counsel
has submitted with his Motion for Summary Judgment. We also note
that the Respondent has admitted the complaint allegation that it has
refused to bargain with the Union.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''B. Refusal to BargainSince June 9, 1992,2the Union has requested theRespondent to bargain, and since June 16, 1992, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after June 16, 1992, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, S.R.D.C. Inc., Redwood City and Moun-
tain View, California, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Operating EngineersLocal Union No. 3 of the International Union of Oper-
ating Engineers, AFL±CIO as the exclusive bargaining
representative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full time and regular part time employees en-gaged in recycling who are employed by Re-
spondent and working out of its Redwood City
and Mountain View, California locations; exclud-
ing toll collectors, gardeners, farm hands, office
clerical employees, salesmen, guards and super-
visors as defined in the Act.(b) Post at its facilities in Redwood City and Moun-tain View, California, copies of the attached notice
marked ``Appendix.''3Copies of the notice, on formsprovided by the Regional Director for Region 20, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Operating En-gineers Local Union No. 3 of the International Union
of Operating Engineers, AFL±CIO as the exclusive
representative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit: 389S.R.D.C. INC.All full time and regular part time employees en-gaged in recycling who are employed by us and
working out of our Redwood City and Mountain
View, California locations; excluding toll collec-
tors, gardeners, farm hands, office clerical em-ployees, salesmen, guards and supervisors as de-fined in the Act.S.R.D.C. INC.